Case 3:20-cv-00940-B Document 14 Filed 04/27/20   Page 1 of 4 PageID 89




                       EXHIBIT A
     Case 3:20-cv-00940-B Document 14 Filed 04/27/20                  Page 2 of 4 PageID 90



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION
                           _____________________________________


UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                    Civil Action No. 3:20-cv-00940-B

DR. RAY L. NANNIS, P.C., dba OPTIMUM
WELLNESS SOLUTIONS, a Texas corporation;
and DR. RAY L. NANNIS, an individual,

        Defendants.

                     AGREED JUDGMENT OF PERMANENT INJUNCTION

        Before the Court is the Agreed Motion for Entry of Judgment of Permanent Injunction

agreed to by the United States and Defendants Dr. Ray L. Nannis, P.C., dba Optimum Wellness

Solutions, and Dr. Ray L. Nannis. Pursuant to that Motion and, further, pursuant to Rules 58 and

65 of the Federal Rules of Civil Procedure, the Agreed Motion should be and hereby is

GRANTED.

        Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
        1.      This Court has jurisdiction over the subject matter and all parties to this action.

        2.      This Court has authority pursuant to 18 U.S.C. § 1345, and inherent authority, to

order injunctive and other equitable relief to address Defendant’s conduct as identified in the

Complaint.

        3.      Defendants have waived all rights to seek judicial review or otherwise challenge

or contest the validity of this order.
    Case 3:20-cv-00940-B Document 14 Filed 04/27/20                  Page 3 of 4 PageID 91



        4.     Defendants have consented to entry of this order without trial or adjudication of

any issue of law or fact herein and have agreed that entry of this order by the Court and its filing

by the Clerk will constitute notice to them of the terms and conditions of the order.

        5.     Upon entry of this order, Defendants and each and all of their directors, officers,

agents, representative, employees, attorneys, successors and assigns, and any and all persons or

entities in active concert or participation with any of them, are permanently restrained and

enjoined from offering to treat, cure, prevent, or otherwise mitigate the impact of the novel

Coronavirus or COVID-19, including, in particular, in connection with any “homeopathy” or

“homeoprophylactic,” and shall remove, delete, and take down any representations regarding the

same.

        6.     Should the United States bring and prevail in a contempt action to enforce the

terms of this order, Defendants shall, in addition to other remedies, reimburse the United States

for its attorneys’ fees, expert witness fees, travel expenses incurred by attorneys and witnesses,

investigational and analytical expenses, administrative and court costs, and any other costs or

fees relating to such contempt proceedings.

        7.     Except as provided in the foregoing provisions of this order, the parties shall bear

their own costs and attorneys’ fees in this action.

        8.     This Court retains jurisdiction over this action and the parties thereto for the

purpose of enforcing and modifying this order and for the purpose of granting such additional

relief as may be necessary or appropriate.



        SO ORDERED, this the ___ day of __________, 2020


                                       _____________________________________
                                       JANE J. BOYLE
                                       UNITED STATES DISTRICT JUDGE
   Case 3:20-cv-00940-B Document 14 Filed 04/27/20              Page 4 of 4 PageID 92



The proceeding Judgment and Order is agreed to in form and substance.


                                           Respectfully submitted,

                                           ERIN NEALY COX
                                           UNITED STATES ATTORNEY


Date: April 27, 2020                       /s/ Andrew S. Robbins
                                           ANDREW S. ROBBINS
                                           Assistant United States Attorney
                                           New York Bar No. 4836508
                                           KENNETH G. COFFIN
                                           Texas Bar No. 24076986
                                           1100 Commerce Street, Third Floor
                                           Dallas, Texas 75242
                                           Telephone: 214-659-8600
                                           Facsimile: 214-659-8807
                                           Andrew.Robbins@usdoj.gov
                                           Kenneth.Coffin@usdoj.gov

                                           Counsel for the United States



Date: April 27, 2020                       /s/ Robert C. Hinton, Jr.
                                           ROBERT HINTON
                                           State Bar No. 09710800
                                           3300 Oak Lawn Ave. Ste. 700
                                           Dallas, TX 75219
                                           O: 214-219-9300
                                           F: 214-219-9309
                                           hinton.law@airmail.net

                                           Counsel for Defendants
